In a proceeding pursuant to Real Property Tax Law article 7, the petitioner appeals from (1) a decision of the Supreme Court, Nassau County (Rossetti, J.), dated May 25, 2000, and (2) a judgment of the same court, entered June 22, 2000, which dismissed its consolidated petition to lower the assessed valuation on its property for the tax years 1993 to 1999.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
Contrary to the petitioner’s contention, the Supreme Court properly determined that it failed to demonstrate, by a preponderance of the evidence, that the subject property was overassessed (see, Matter of City of Troy v Kusala, 227 AD2d 736, 739).
The petitioner’s remaining contentions are without merit. Ritter, J. P., Smith, Adams and Cozier, JJ., concur.